Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 1 of 54 PageID #: 1598




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION



 ERICSSON INC., and
 TELEFONAKTIEBOLAGET LM ERICSSON,

                Plaintiffs,                                   Case No. 2:20-cv-00380-JRG

        v.

 SAMSUNG ELECTRONICS CO., LTD.,
 SAMSUNG ELECTRONICS AMERICA, INC., and
 SAMSUNG RESEARCH AMERICA,

                Defendants.


  DEFENDANTS’ AMENDED ANSWER AND COUNTERCLAIMS TO ERICSSON’S
                   FIRST AMENDED COMPLAINT

       Defendants Samsung Electronics Co., Ltd. (“SEC”), Samsung Electronics America, Inc.

(“SEA”), and Samsung Research America (“SRA”) (collectively, “Samsung” or “Defendants”)

hereby submit their Amended Answer to the First Amended Complaint of Plaintiffs Ericsson Inc.

and Telefonaktiebolaget LM Ericsson (collectively, “Ericsson” or “Plaintiffs”).

       Defendants filed a motion to dismiss Counts I through V of Ericsson’s Amended

Complaint. Accordingly, this Answer responds solely to Counts VI through XII with respect to

alleged patent infringement. Defendants also hereby submit their Counterclaims and affirmative

defenses to Counts VI through XII of Plaintiffs’ Amended Complaint.

       Samsung denies all allegations in Ericsson’s Amended Complaint unless expressly

admitted in the following paragraphs. Any admissions herein are for purposes of this matter only.

Samsung reserves all rights to amend its pleading, including the right to take further positions and




                                                 1
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 2 of 54 PageID #: 1599




raise additional defenses that may become apparent as a result of additional information discovered

subsequent to the filing of the Answer and Counterclaims.

                                 NATURE OF THE ACTION

       1.      Samsung admits that Ericsson has been involved in developing cellular

communication standards, developing infrastructure equipment, and selling and managing

infrastructure equipment. Samsung is at this point without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 1 of the Amended Complaint,

and therefore denies those allegations.

       2.      Samsung admits that Ericsson holds thousands of issued patents. Samsung is at

this point without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 2 of the Amended Complaint, and therefore denies those

allegations.

       3.      Samsung admits that Ericsson has submitted FRAND licensing commitments to

ETSI, at least some of which include selection of the reciprocity provision. Samsung is at this

point without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 3 of the Amended Complaint, and therefore denies those allegations.

       4.      Samsung admits that cellular mobile devices incorporate cellular communication

standards. Samsung denies the allegations in paragraph 4 of the Amended Complaint regarding

importance of cellular communication standards to the exclusion of numerous other features.

Samsung is at this point without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 4 of the Amended Complaint, and therefore denies

those allegations.

       5.      Samsung admits that SEC is, at least by some metrics, “the largest smartphone

manufacturer in the world, and also manufactures cellular network infrastructure equipment.”


                                                2
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 3 of 54 PageID #: 1600




Samsung admits that it is involved in developing cellular communication standards and that SEC

holds a global portfolio of patents essential to those standards and has committed to license

standard essential patents on FRAND terms. Samsung is at this point without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 5

of the Amended Complaint, and therefore denies those allegations.

       6.      Samsung admits that SEC and Ericsson have in the past executed global cross-

licenses, covering both parties’ patents related to the 2G, 3G, and/or 4G cellular standards.

Samsung admits that SEC and Ericsson executed a multi-year agreement in January 2014.

Samsung admits that the parties engaged in pre-expiration discussions regarding a new license.

Samsung is at this point without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 6 of the Amended Complaint, and therefore denies

those allegations.

       7.      Samsung denies the allegations in paragraph 7 of the Amended Complaint.

       8.      Samsung admits that SEC submitted a binding and enforceable commitment to

license cellular standard essential patents on FRAND terms and that the ETSI commitment is

governed by French law. Samsung admits that Ericsson filed this suit against Samsung in this

Court. Samsung denies the remaining allegations in paragraph 8 of the Amended Complaint.

       9.      Samsung admits that Ericsson filed this suit against Samsung in this Court.

Samsung denies the remaining allegations in paragraph 9 of the Amended Complaint.

                                           PARTIES

       10.     Samsung admits that Ericsson Inc. purports to be a Delaware corporation with its

principal place of business at 6300 Legacy Drive, Plano, Texas 75024. Samsung is at this point

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 10 of the Amended Complaint, and therefore denies those allegations.


                                                3
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 4 of 54 PageID #: 1601




       11.     Samsung admits that Telefonaktiebolaget LM Ericsson purports to be a corporation

organized under the laws of the Kingdom of Sweden with its principal place of business at

Torshamnsgatan 21, Kista, 164 83, Stockholm, Sweden. Samsung is at this point without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 11 of the Amended Complaint, and therefore denies those allegations.

       12.     Samsung admits that Samsung Electronics Co., Ltd. (“SEC”) is a corporation

organized under the laws of the Republic of Korea with a principal place of business in Suwon,

South Korea. Samsung further admits that SEC’s business includes the design, manufacture, and

sale of mobile devices, such as smartphones that operate on cellular networks around the world

and in the United States.

       13.     Samsung admits that Samsung Electronics America, Inc. (“SEA”) has a principal

place of business in Ridgefield, New Jersey, and is incorporated in New York. Samsung further

admits that SEA’s business includes importing, marketing, selling, and/or offering for sale

smartphones that operate on cellular networks in the United States, cellular network infrastructure

equipment that operates on cellular networks in the United States, and research and development

related to the cellular standards, smartphones, cellular network infrastructure equipment, and other

mobile devices.

       14.     Samsung admits that Samsung Research America (“SRA”) has a principal place of

business in Mountain View, California, and is a wholly-owned subsidiary of SEA. Samsung

further admits that SRA’s business includes research and development related to cellular standards,

cellular network infrastructure equipment, and other mobile devices.

       15.     Samsung admits that SEA and SRA maintain an office at 6625 Excellence Way,

Plano, Texas 75023. Samsung further admits that SEA’s and SRA’s business includes research




                                                 4
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 5 of 54 PageID #: 1602




and development related to the cellular standards, smartphones, and other mobile devices, and that

their engineers are involved in standardization and patent development activities. Samsung admits

that patents essential to cellular communication standards are assigned to SEC and that SEC has

submitted FRAND commitments to ETSI regarding such patents.

                                JURISDICTION AND VENUE

       16.     Samsung admits that Ericsson purports to set forth an action for patent infringement

under the patent laws of the United States, 35 U.S.C. § 271, but denies that such allegations are

meritorious. Samsung admits that Ericsson purports to bring claims under 28 U.S.C. §§ 2201 and

2202 and Title 35 of the United States Code, but denies that such allegations are meritorious.

Samsung does not dispute that this Court has jurisdiction over Counts VI through XII under 28

U.S.C. §§ 1331 and 1338(a). Samsung denies that this Court has and/or should exercise its

discretion to accept subject matter jurisdiction over this suit under 28 U.S.C. §§ 1332 and 1367.

       17.     Samsung is at this point without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 17 of the Amended Complaint, and therefore

denies those allegations.

       18.     Samsung does not challenge venue is proper in this judicial district under 28 U.S.C.

§§ 1391 and 1400(b) for purposes of this case, but otherwise denies the allegations in paragraph

18 of the Amended Complaint regarding alleged infringement.

       19.     Samsung does not challenge personal jurisdiction over the Samsung defendants for

purposes of this case, but otherwise denies the allegations in paragraph 19 of the Amended

Complaint to the extent they seek to conflate activities of SEA and SRA.

       20.     Samsung does not challenge personal jurisdiction for purposes of this case, but

otherwise denies the allegations in paragraph 20 of the Amended Complaint to the extent they seek

to conflate activities of SEC, SEA, and SRA.


                                                5
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 6 of 54 PageID #: 1603




        21.     Samsung admits that certain products accused of infringement in the Amended

Complaint are manufactured, in whole or in part, by Samsung Electronics Vietnam Thai Nguyen

Co., Ltd. and Samsung Electronics Vietnam Co., Ltd., which are subsidiaries of SEC.

        22.     Samsung admits that Ericsson employees located in Texas were involved in

licensing discussions. Samsung does not challenge personal jurisdiction for purposes of this case,

but otherwise denies the allegations in paragraph 22 of the Amended Complaint regarding

purposefully directing licensing activities into this District.

        23.     Samsung admits that it has not contested venue and personal jurisdiction in certain

other cases, but otherwise denies the allegations in paragraph 23 of the Amended Complaint.

        24.     Samsung admits that Ericsson Inc. purports to be a corporation with its principal

place of business in the Eastern District of Texas, a subsidiary of other Ericsson entities, and

involved in business activities relating to cellular network infrastructure equipment, but otherwise

denies the allegations in paragraph 24 of the Amended Complaint.

                                   FACTUAL BACKGROUND

        A.      Ericsson’s Investment in Telecommunications

        25.     Samsung admits that Ericsson is a supplier of cellular network equipment.

Samsung is at this point without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 25 of the Amended Complaint, and therefore denies

those allegations.

        26.     Samsung is at this point without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 26 of the Amended Complaint, and therefore

denies those allegations.

        27.     Samsung admits that Ericsson has been involved in development of cellular

communication standards. Samsung is at this point without knowledge or information sufficient


                                                   6
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 7 of 54 PageID #: 1604




to form a belief as to the truth of the remaining allegations in paragraph 27 of the Amended

Complaint, and therefore denies those allegations.

       28.     Samsung is at this point without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 28 of the Amended Complaint, and therefore

denies those allegations.

       29.     Samsung admits that Ericsson holds thousands of patents that purport to relate to

wireless telecommunication technology and has submitted technical contributions to cellular

standardization. Samsung is at this point without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in paragraph 29 of the Amended Complaint, and

therefore denies those allegations.

       30.     Samsung admits that Ericsson has submitted FRAND commitments to ETSI for

2G, 3G, 4G, and 5G. Samsung denies the remaining allegations in paragraph 30 of the Amended

Complaint.

       B.      ETSI and 3GPP

       31.     Samsung admits that the European Telecommunications Standards Institute (ETSI)

is a standard development organization (SDO) that publishes standards for the telecommunications

industry, that Samsung and Ericsson are members of ETSI, that ETSI is an organizational partner

of the Third Generation Partnership Project (3GPP), and that 3GPP produces technical

specifications for various wireless standards (including LTE and NR). Samsung is at this point

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 31 of the Amended Complaint, and therefore denies those allegations.

       32.     Samsung admits that many members of standard setting organizations own patents

relating to technical contributions and subject matter of cellular standards. Samsung denies the

remaining allegations in paragraph 32 of the Amended Complaint.


                                                7
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 8 of 54 PageID #: 1605




       33.     Samsung admits that ETSI has developed and promulgated an IPR Policy and states

that the IPR Policy speaks for itself. Samsung denies the remaining allegations in paragraph 33 of

the Amended Complaint to the extent not consistent with the IPR Policy.

       34.     Samsung admits that the ETSI IPR Policy contains an “IPR Information Statement

and Licensing Declaration” form and that Ericsson has submitted such forms to ETSI. Samsung

denies that it has allegedly insisted on non-FRAND rates and denies that Ericsson has complied

with its FRAND commitment regarding licensing Samsung. Samsung is at this point without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 34 of the Amended Complaint regarding Ericsson licenses, and therefore denies those

allegations.

       35.     Samsung admits that Ericsson has selected the reciprocity provision on at least

some portion of its ETSI commitments. Samsung admits that the ETSI IPR Policy contains

provisions regarding reciprocity and states that those provisions speak for themselves. Samsung

admits that the parties previously entered into a cross license agreement. Samsung is at this point

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 35 of the Amended Complaint, and therefore denies those allegations.

       36.     Samsung admits that it participates in development of cellular standards, has

obtained patents that are essential to cellular standards, which are assigned to SEC, and has

submitted FRAND commitments to ETSI. The remaining allegations in paragraph 36 of the

Amended Complaint express legal conclusions and thus no response is required. To the extent

that a response is required, Samsung denies the remaining allegations in paragraph 36 of the

Amended Complaint.




                                                 8
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 9 of 54 PageID #: 1606




       C.      Ericsson and Samsung’s Prior Licenses

       37.     Samsung admits that SEC designs, manufactures and markets mobile devices and

cellular infrastructure worldwide that comply with at least certain portions of certain cellular

communications standards. Samsung denies the remaining allegations of paragraph 37 of the

Amended Complaint.

       38.     Samsung admits that Ericsson purports to design, manufacture, and market

infrastructure equipment, including in the United States and in this District, that complies with 2G,

3G, 4G, and 5G standards and utilizes Samsung essential patents.

       39.     Samsung admits that parties have signed several cross-license agreements covering

certain patents, including most recently a multi-year agreement in 2014.

       D.      The Parties’ Negotiations

       40.     Samsung admits that the parties engaged in licensing negotiations beginning in

early 2019. Samsung is at this point without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 40 of the Amended Complaint regarding

Ericsson’s practices and motivations, and therefore denies those allegations.

       41.     Samsung admits that the parties discussed the objective of seeking to reach

agreement by the end of 2020 and engaged in multiple technical discussions. Samsung denies the

remaining allegations in paragraph 41 of the Amended Complaint regarding alleged infringement.

       42.     Samsung admits that Ericsson proposed global payment terms for a global license

under Ericsson’s 4G and 5G patents. Samsung denies the remaining allegations in paragraph 42

of the Amended Complaint.

       43.     Samsung denies the allegations in paragraph 43 of the Amended Complaint.

       44.     Samsung denies the allegations in paragraph 44 of the Amended Complaint.




                                                 9
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 10 of 54 PageID #: 1607




       45.     Samsung admits that Ericsson provided an arbitration proposal on September 27,

2020, which contained a 45-day deadline. Samsung denies the remaining allegations in paragraph

45 of the Amended Complaint.

       46.     Samsung admits that it responded to Ericsson’s arbitration proposal on November

10, 2020, within the deadline proposed by Ericsson, and that Samsung declined to accept

Ericsson’s proposal in view of its unreasonable provisions. Samsung denies the remaining

allegations and characterizations in paragraph 46 of the Amended Complaint.

       47.     Samsung denies the allegations in paragraph 47 of the Amended Complaint.

       E.      The Asserted Patents

       48.     Samsung admits that U.S. Patent No. 8,102,805 (the “ʼ805 patent”), entitled

“HARQ in Spatial Multiplexing MIMO System,” issued on January 24, 2012. Samsung further

admits that, on its face, the ’805 patent lists Bo Göransson, Per Johan Torsner, and Stefan Parkvall

as inventors. Samsung denies that the ’805 patent was “duly and legally issued.” Samsung is at

this point without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 48 of the Amended Complaint, and therefore denies those

allegations.

       49.     Samsung admits that U.S. Patent No. 8,607,130 (the “’130 Patent”), entitled

“Computationally Efficient Convolutional Coding with Rate-Matching,” issued on December 10,

2013. Samsung further admits that, on its face, the ’130 patent lists Jung-Fu Cheng as an inventor.

Samsung denies that the ’130 patent was “duly and legally issued.” Samsung is at this point

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 49 of the Amended Complaint, and therefore denies those allegations.

       50.     Samsung admits that U.S. Patent No. 9,949,239 (the “’239 Patent”), entitled

“Uplink Scrambling During Random Access,” issued in April 17, 2018. Samsung further admits


                                                10
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 11 of 54 PageID #: 1608




that, on its face, the ’239 patent lists Stefan Parkvall, Erik Dahlman, and Tobias Tynderfeldt as

inventors. Samsung denies that the ’239 patent was “duly and legally issued.” Samsung is at this

point without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 50 of the Amended Complaint, and therefore denies those allegations.

       51.     Samsung admits that U.S. Patent No. 9,532,355 (the “’355 Patent”), entitled

“Transmission of System Information on a Downlink Shared Channel,” issued on December 27,

2016. Samsung further admits that, on its face, the ’355 patent lists Erik Dahlman and Vera

Vukajlovic Kenehan as inventors. Samsung denies that the ’355 patent was “duly and legally

issued.” Samsung is at this point without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in paragraph 51 of the Amended Complaint, and therefore

denies those allegations.

       52.     Samsung admits that U.S. Patent No. 10,454,655 (the “’655 Patent”), entitled

“Wireless Terminals, Nodes of Wireless Communication Networks, and Methods of Operating the

Same,” issued on October 22, 2019. Samsung further admits that, on its face, the ’655 patent lists

Mattias Tan Bergstrom, Riikka Susitaival and Magnus Stattin as inventors. Samsung denies that

the ’655 patent was “duly and legally issued.” Samsung is at this point without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 52

of the Amended Complaint, and therefore denies those allegations.

       53.     Samsung admits that U.S. Patent No. 10,193,600 (the “’600 Patent”), entitled

“Codebook Subset Restriction Signaling,” issued on January 29, 2019. Samsung further admits

that, on its face, the ’600 patent lists Sebastian Faxér, Mattias Frenne, Simon Järmyr, George

Jöngren, and Niklas Wernersson as inventors. Samsung denies that the ’600 patent was “duly and

legally issued.” Samsung is at this point without knowledge or information sufficient to form a




                                                11
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 12 of 54 PageID #: 1609




belief as to the truth of the remaining allegations in paragraph 53 of the Amended Complaint, and

therefore denies those allegations.

       54.     Samsung admits that U.S. Patent No. 10,425,817 (the “’817 Patent”), entitled

“Subscription Concealed Identifier,” issued on September 24, 2019. Samsung further admits that,

on its face, the ’817 patent lists Vesa Torvinen, Noamen Ben Henda, David Castellanos Zamora,

Prajwol Kumar Nakarmi, Pasi Saarinen, and Monica Wifvesson as inventors. Samsung denies that

the ’817 patent was “duly and legally issued.” Samsung is at this point without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 54

of the Amended Complaint, and therefore denies those allegations.

       55.     Samsung admits that U.S. Patent No. 10,516,513 (the “’513 Patent”), entitled

“Controllable CSI-RS Density,” issued on December 24, 2019. Samsung further admits that, on

its face, the ’513 patent lists Stephen Grant and Mattias Frenne as inventors. Samsung denies that

the ’513 patent was “duly and legally issued.” Samsung is at this point without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 55

of the Amended Complaint, and therefore denies those allegations.

       F.      Claims for Patent Infringement and Declaratory Judgment

       56.     Samsung admits that SEA imports, owns, operates, and/or sells certain wireless

communication products that Samsung markets as supporting 4G, 5G, and/or LTE connectivity.

Samsung admits that SEA provides instruction manuals for various products sold in the U.S., and

describes, markets, and/or advertises various products on the www.samsung.com/us website.

Samsung denies the remaining allegations in paragraph 56 of the Amended Complaint.

       57.     Samsung admits that is has had knowledge of the existence of the Asserted Patents

as of the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 57 of the Amended Complaint.


                                                12
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 13 of 54 PageID #: 1610




       58.     Samsung denies the allegations in paragraph 58 of the Amended Complaint.

       59.     Samsung denies the allegations in paragraph 59 of the Amended Complaint.

       60.     Samsung admits that Ericsson purports to accuse certain Samsung products.

Samsung denies the remaining allegations in paragraph 60 of the Amended Complaint, including

any allegation that such products infringe the Asserted Patents.

       61.     Samsung admits that Ericsson purports to accuse certain Samsung products.

Samsung denies the remaining allegations in paragraph 61 of the Amended Complaint, including

any allegation that such products infringe the Asserted Patents.

       62.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 62 of the Amended Complaint, and therefore denies those

allegations.

                            COUNT I: BREACH OF CONTRACT

       63.     Paragraph 63 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       64.     Paragraph 64 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       65.     Paragraph 65 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       66.     Paragraph 66 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       67.     Paragraph 67 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       68.     Paragraph 68 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).


                                                13
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 14 of 54 PageID #: 1611




       69.     Paragraph 69 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       70.     Paragraph 70 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       71.     Paragraph 71 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       72.     Paragraph 72 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       73.     Paragraph 73 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       74.     Paragraph 74 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       75.     Paragraph 75 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       76.     Paragraph 76 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

      COUNT II: BREACH OF OBLIGATION TO NEGOTIATE IN GOOD FAITH

       77.     Paragraph 77 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       78.     Paragraph 78 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       79.     Paragraph 79 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).




                                            14
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 15 of 54 PageID #: 1612




       80.     Paragraph 80 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       81.     Paragraph 81 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       82.     Paragraph 82 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

 COUNT III: DECLARATORY JUDGMENT THAT ERICSSON HAS NOT BREACHED
                      ITS FRAND COMMITMENT

       83.     Paragraph 83 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       84.     Paragraph 84 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       85.     Paragraph 85 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       86.     Paragraph 86 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

  COUNT IV: DECLARATORY JUDGMENT THAT SAMSUNG HAS BREACHED ITS
                  FRAND COMMITMENT TO ERICSSON

       87.     Paragraph 87 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       88.     Paragraph 88 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       89.     Paragraph 89 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).




                                            15
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 16 of 54 PageID #: 1613




       90.      Paragraph 90 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

    COUNT V: DECLARATORY JUDGMENT THAT SAMSUNG HAS FAILED TO
               NEGOTIATE IN GOOD FAITH WITH ERICSSON

       91.      Paragraph 91 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       92.      Paragraph 92 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       93.      Paragraph 93 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       94.      Paragraph 94 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

       95.      Paragraph 95 is the subject of Samsung’s contemporaneously filed motion to

dismiss under Fed. R. Civ. P. 12(b)(1).

   COUNT VI: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
               PATENT INFRINGEMENT OF THE ’805 PATENT

       96.      Samsung repeats and incorporates by reference paragraphs 1–95 as though fully set

forth herein.

       97.      Samsung denies the allegations in paragraph 97 of the Amended Complaint.

       98.      Samsung denies the allegations in paragraph 98 of the Amended Complaint.

       99.      Samsung denies the allegations in paragraph 99 of the Amended Complaint.

       100.     Samsung denies the allegations in paragraph 100 of the Amended Complaint.

       101.     Samsung denies the allegations in paragraph 101 of the Amended Complaint.

       102.     Samsung denies the allegations in paragraph 102 of the Amended Complaint.

       103.     Samsung denies the allegations in paragraph 103 of the Amended Complaint.


                                               16
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 17 of 54 PageID #: 1614




        104.    Samsung denies the allegations in paragraph 104 of the Amended Complaint.

        105.    Samsung denies the allegations in paragraph 105 of the Amended Complaint.

        106.    Samsung denies the allegations in paragraph 106 of the Amended Complaint.

        107.    Samsung admits that it has had knowledge of the existence of the ’805 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 107 of the Amended Complaint.

        108.    Samsung denies the allegations in paragraph 108 of the Amended Complaint.

        109.    Samsung denies the allegations in paragraph 109 of the Amended Complaint.

   COUNT VII: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
               PATENT INFRINGEMENT OF THE ’130 PATENT

        110.    Samsung repeats and incorporates by reference paragraphs 1–109 as though fully

set forth herein.

        111.    Samsung denies the allegations in paragraph 111 of the Amended Complaint.

        112.    Samsung denies the allegations in paragraph 112 of the Amended Complaint.

        113.    Samsung denies the allegations in paragraph 113 of the Amended Complaint.

        114.    Samsung denies the allegations in paragraph 114 of the Amended Complaint.

        115.    Samsung denies the allegations in paragraph 115 of the Amended Complaint.

        116.    Samsung denies the allegations in paragraph 116 of the Amended Complaint.

        117.    Samsung denies the allegations in paragraph 117 of the Amended Complaint.

        118.    Samsung denies the allegations in paragraph 118 of the Amended Complaint.

        119.    Samsung admits that it has had knowledge of the existence of the ’130 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 119 of the Amended Complaint.

        120.    Samsung denies the allegations in paragraph 120 of the Amended Complaint.



                                                17
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 18 of 54 PageID #: 1615




        121.    Samsung denies the allegations in paragraph 121 of the Amended Complaint.

    COUNT VII:1 PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
                 PATENT INFRINGEMENT OF THE ’239 PATENT

        122.    Samsung repeats and incorporates by reference paragraphs 1–121 as though fully

set forth herein.

        123.    Samsung denies the allegations in paragraph 123 of the Amended Complaint.

        124.    Samsung denies the allegations in paragraph 124 of the Amended Complaint.

        125.    Samsung denies the allegations in paragraph 125 of the Amended Complaint.

        126.    Samsung denies the allegations in paragraph 126 of the Amended Complaint.

        127.    Samsung denies the allegations in paragraph 127 of the Amended Complaint.

        128.    Samsung denies the allegations in paragraph 128 of the Amended Complaint.

        129.    Samsung denies the allegations in paragraph 129 of the Amended Complaint.

        130.    Samsung denies the allegations in paragraph 130 of the Amended Complaint.

        131.    Samsung denies the allegations in paragraph 131 of the Amended Complaint.

        132.    Samsung denies the allegations in paragraph 132 of the Amended Complaint.

        133.    Samsung denies the allegations in paragraph 133 of the Amended Complaint.

        134.    Samsung denies the allegations in paragraph 134 of the Amended Complaint.

        135.    Samsung admits that it has had knowledge of the existence of the ’239 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 135 of the Amended Complaint.

        136.    Samsung denies the allegations in paragraph 136 of the Amended Complaint.

        137.    Samsung denies the allegations in paragraph 137 of the Amended Complaint.




1
        The Amended Complaint lists “Count VII” twice.


                                                18
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 19 of 54 PageID #: 1616




   COUNT VIII: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
                PATENT INFRINGEMENT OF THE ’355 PATENT

        138.    Samsung repeats and incorporates by reference paragraphs 1–137 as though fully

set forth herein.

        139.    Samsung denies the allegations in paragraph 139 of the Amended Complaint.

        140.    Samsung denies the allegations in paragraph 140 of the Amended Complaint.

        141.    Samsung denies the allegations in paragraph 141 of the Amended Complaint.

        142.    Samsung denies the allegations in paragraph 142 of the Amended Complaint.

        143.    Samsung denies the allegations in paragraph 143 of the Amended Complaint.

        144.    Samsung denies the allegations in paragraph 144 of the Amended Complaint.

        145.    Samsung denies the allegations in paragraph 145 of the Amended Complaint.

        146.    Samsung denies the allegations in paragraph 146 of the Amended Complaint.

        147.    Samsung admits that it has had knowledge of the existence of the ’355 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 147 of the Amended Complaint.

        148.    Samsung denies the allegations in paragraph 148 of the Amended Complaint.

        149.    Samsung denies the allegations in paragraph 149 of the Amended Complaint.

    COUNT IX: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
                PATENT INFRINGEMENT OF THE ’655 PATENT

        150.    Samsung repeats and incorporates by reference paragraphs 1–149 as though fully

set forth herein.

        151.    Samsung denies the allegations in paragraph 151 of the Amended Complaint.

        152.    Samsung denies the allegations in paragraph 152 of the Amended Complaint.

        153.    Samsung denies the allegations in paragraph 153 of the Amended Complaint.

        154.    Samsung denies the allegations in paragraph 154 of the Amended Complaint.


                                                19
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 20 of 54 PageID #: 1617




        155.    Samsung denies the allegations in paragraph 155 of the Amended Complaint.

        156.    Samsung denies the allegations in paragraph 156 of the Amended Complaint.

        157.    Samsung denies the allegations in paragraph 157 of the Amended Complaint.

        158.    Samsung denies the allegations in paragraph 158 of the Amended Complaint.

        159.    Samsung admits that it has had knowledge of the existence of the ’655 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 159 of the Amended Complaint.

        160.    Samsung denies the allegations in paragraph 160 of the Amended Complaint.

        161.    Samsung denies the allegations in paragraph 161 of the Amended Complaint.

        162.    Samsung denies the allegations in paragraph 162 of the Amended Complaint.

    COUNT X: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
               PATENT INFRINGEMENT OF THE ’600 PATENT

        163.    Samsung repeats and incorporates by reference paragraphs 1–162 as though fully

set forth herein.

        164.    Samsung denies the allegations in paragraph 164 of the Amended Complaint.

        165.    Samsung denies the allegations in paragraph 165 of the Amended Complaint.

        166.    Samsung denies the allegations in paragraph 166 of the Amended Complaint.

        167.    Samsung denies the allegations in paragraph 167 of the Amended Complaint.

        168.    Samsung denies the allegations in paragraph 168 of the Amended Complaint.

        169.    Samsung denies the allegations in paragraph 169 of the Amended Complaint.

        170.    Samsung denies the allegations in paragraph 170 of the Amended Complaint.

        171.    Samsung denies the allegations in paragraph 171 of the Amended Complaint.

        172.    Samsung denies the allegations in paragraph 172 of the Amended Complaint.




                                                20
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 21 of 54 PageID #: 1618




        173.    Samsung admits that it has had knowledge of the existence of the ’600 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 173 of the Amended Complaint.

        174.    Samsung denies the allegations in paragraph 174 of the Amended Complaint.

        175.    Samsung denies the allegations in paragraph 175 of the Amended Complaint.

        176.    Samsung denies the allegations in paragraph 176 of the Amended Complaint.

    COUNT XI: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
                PATENT INFRINGEMENT OF THE ’817 PATENT

        177.    Samsung repeats and incorporates by reference paragraphs 1–176 as though fully

set forth herein.

        178.    Samsung denies the allegations in paragraph 178 of the Amended Complaint.

        179.    Samsung denies the allegations in paragraph 179 of the Amended Complaint.

        180.    Samsung denies the allegations in paragraph 180 of the Amended Complaint.

        181.    Samsung denies the allegations in paragraph 181 of the Amended Complaint.

        182.    Samsung denies the allegations in paragraph 182 of the Amended Complaint.

        183.    Samsung denies the allegations in paragraph 183 of the Amended Complaint.

        184.    Samsung denies the allegations in paragraph 184 of the Amended Complaint.

        185.    Samsung denies the allegations in paragraph 185 of the Amended Complaint.

        186.    Samsung admits that it has had knowledge of the existence of the ’817 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 186 of the Amended Complaint.

        187.    Samsung denies the allegations in paragraph 187 of the Amended Complaint.

        188.    Samsung denies the allegations in paragraph 188 of the Amended Complaint.

        189.    Samsung denies the allegations in paragraph 189 of the Amended Complaint.



                                                21
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 22 of 54 PageID #: 1619




   COUNT XII: PATENT INFRINGEMENT AND DECLARATORY JUDGMENT OF
               PATENT INFRINGEMENT OF THE ’513 PATENT

        190.    Samsung repeats and incorporates by reference paragraphs 1–189 as though fully

set forth herein.

        191.    Samsung denies the allegations in paragraph 191 of the Amended Complaint.

        192.    Samsung denies the allegations in paragraph 192 of the Amended Complaint.

        193.    Samsung denies the allegations in paragraph 193 of the Amended Complaint.

        194.    Samsung denies the allegations in paragraph 194 of the Amended Complaint.

        195.    Samsung denies the allegations in paragraph 195 of the Amended Complaint.

        196.    Samsung denies the allegations in paragraph 196 of the Amended Complaint.

        197.    Samsung denies the allegations in paragraph 197 of the Amended Complaint.

        198.    Samsung denies the allegations in paragraph 198 of the Amended Complaint.

        199.    Samsung denies the allegations in paragraph 199 of the Amended Complaint.

        200.    Samsung admits that it has had knowledge of the existence of the ’513 Patent as of

the date that Ericsson’s First Amended Complaint was served. Samsung denies the remaining

allegations in paragraph 200 of the Amended Complaint.

        201.    Samsung denies the allegations in paragraph 201 of the Amended Complaint.

        202.    Samsung denies the allegations in paragraph 202 of the Amended Complaint.

        203.    Samsung denies the allegations in paragraph 203 of the Amended Complaint.

                           RESPONSE TO PRAYER FOR RELIEF

        Samsung denies that Ericsson is entitled to any relief.

                          AFFIRMATIVE AND OTHER DEFENSES

        Samsung asserts the following defenses in response to the allegations of Ericsson’s

Amended Complaint with respect to Counts VI through XII, undertaking the burden of proof only



                                                 22
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 23 of 54 PageID #: 1620




as to those defenses deemed affirmative defenses by law, regardless of how such defenses are

denominated herein. In addition to the defenses described below, Samsung reserves all rights to

allege additional defenses that become known through the course of discovery or further

investigation. Samsung reserves the right to argue any defense, including as to non-infringement,

invalidity, unenforceability, and/or remedy.

                                         FIRST DEFENSE
                                        (Non-Infringement)

       Samsung does not infringe and has not infringed under any theory (including directly,

jointly, contributorily, or by inducement) any valid and enforceable claim of the Asserted Patents,

either literally or under the doctrine of equivalents.

                                       SECOND DEFENSE
                                          (Invalidity)

       The Asserted Patents are invalid because they fail to satisfy one or more of the conditions

for patentability specified in Title 35 of the United States Code, 35 U.S.C. §§ 101, 102, 103, and/or

112.

                                       THIRD DEFENSE
                                 (Statutory Damages Limitation)

       Ericsson’s recovery for alleged infringement of the Asserted Patents, if any, is limited by

Title 35 of the United States Code, including, without limitation, 35 U.S.C. §§ 286, 287, and 288.

                                       FOURTH DEFENSE
                                       (No Equitable Relief)

       Ericsson is not entitled to equitable relief as it has an adequate remedy at law and cannot

show that it has suffered or will suffer any immediate or irreparable harm from Samsung’s actions.

                                        FIFTH DEFENSE
                                  (Prosecution History Estoppel)




                                                  23
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 24 of 54 PageID #: 1621




       Ericsson’s claims are barred in whole or in part by prosecution history estoppel. Ericsson

is estopped, based on statements, representations, and admissions made during the prosecution

before the United States Patent and Trademark Office of the patent families resulting in the

Asserted Patents.

                                       SIXTH DEFENSE
                                       (Lack of Standing)

       To the extent that Ericsson, or any individual Ericsson entity, lacks all substantive rights

to bring suit and to exclude others from practicing the claims of any of the Asserted Patents,

Ericsson’s claims are barred by a lack of standing.

                                     SEVENTH DEFENSE
                                     (No Exceptional Case)

       Samsung has not engaged in any conduct that would make this an exceptional case that

would entitle Ericsson to an award of attorneys’ fees.

                                     EIGHTH DEFENSE
                                   (No Willful Infringement)

       Ericsson’s claims for enhanced damages, if any, and an award of fees and costs against the

Samsung Defendants have no basis in fact or law and should be denied.

                                      NINTH DEFENSE
                    (Covenant Not to Sue, License, and/or Patent Exhaustion)

       Samsung and Ericsson entered into a 2014 Patent License Agreement (“2014 Agreement”)

between the parties, by which Samsung received, among other things, certain rights related to the

Asserted Patents. Samsung had an express and/or implied license to manufacture, use, import, and

sell products licensed under the 2014 Agreement from at least February 1, 2014 until at least

December 31, 2020. Ericsson is not entitled to damages or any other remedy for Samsung’s

manufacture, use, importation, or sale of products licensed under the 2014 Agreement. Further,




                                                24
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 25 of 54 PageID #: 1622




Ericsson’s claims for patent infringement are precluded in whole or in part to the extent that any

allegedly infringing acts or products or components thereof are subject to a license, covenant not

to sue or other equivalent agreement covering the Asserted Patents.

                                       TENTH DEFENSE
                                   (Non-Disclosure Agreement)

         Ericsson cannot introduce materials subject to the parties’ non-disclosure agreement and

claims or assertions that rely upon such materials are contractually barred.

                                     ELEVENTH DEFENSE
                                      (Damages Limitation)

         To the extent that Ericsson claims any of the Asserted Patents are essential to a wireless

standard, Ericsson’s recovery for alleged infringement of the Asserted Patents, if any, is limited

by obligations to license such patents on fair, reasonable, and non-discriminatory (“FRAND”)

terms.

                                    TWELFTH DEFENSE
                     (Limitations For Sales Covered By 28 U.S.C. § 1498(a))

         Ericsson’s remedies, if any, are limited under 28 U.S.C. § 1498(a) to the extent that

Ericsson accuses products that are provided, made, or used by or for the government of the United

States of America.

                                    THIRTEENTH DEFENSE
                                     (Failure to State a Claim)

         Plaintiff’s Amended Complaint fails to state a claim upon which relief can be granted with

respect to Counts VI through XII.

         RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES OR
                            COUNTERCLAIMS

         Samsung reserves the right to amend or supplement its Answer.          Samsung has not

knowingly or intentionally waived any applicable defenses, and it reserves the right to assert and



                                                 25
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 26 of 54 PageID #: 1623




rely upon other applicable defenses or counterclaims that may become available or apparent

throughout the course of this action. Samsung continues to investigate this matter and reserves the

right to amend or seek to amend its Answer to assert any additional defenses or counterclaims.

                                  SAMSUNG’S COUNTERCLAIMS

       Pursuant to Federal Rule of Civil Procedure 13, Samsung Electronics Co., Ltd. (“SEC”),

Samsung Electronics America, Inc. (“SEA”), and Samsung Research America (“SRA”)

(collectively, “Samsung” or “Counter-Claim Plaintiffs”) counterclaim against Telefonaktiebolaget

LM Ericsson and Ericsson Inc. (collectively, “Ericsson” or “Counterclaim-Defendants”) and, in

support thereof, allege the following:

                                    NATURE OF THE ACTION

       1.      SEC and its subsidiaries are world leaders in electronics, specializing in wireless

communications, digital appliances and media, semiconductors, memory and system integration.

Today, Samsung’s innovative and top-quality products and processes are world recognized. Many

of these advances concern Samsung’s innovative wireless communications business, including

both wireless communications devices ranging from smart-phones to tablets as well as the

hardware that supports the networks to which those devices connect. For example, Samsung’s

pioneering development of industry leading smartphone technology relating to touchscreens,

cameras, industrial design, and other features have been widely recognized and have led to

significant commercial success of Samsung products. Samsung’s commitment to research and

development has also led to a patent portfolio containing numerous patents, including thousands

of standards essential patents.

       2.      Samsung and Ericsson were previously licensed to each others’ relevant patents

under a 2014 cross license agreement. Before the 2014 license agreement expired on December

31, 2020, the parties engaged in negotiations for a new license but were unsuccessful in reaching


                                                26
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 27 of 54 PageID #: 1624




an agreement. Samsung made a cross license proposal, which Ericsson refused. Upon expiration

of the 2014 cross license agreement, Ericsson filed its amended complaint alleging infringement

of eight alleged standards essential patents and alleging breach of FRAND by Samsung for its

conduct during negotiations. Samsung, however, has negotiated in good faith and consistent with

its FRAND obligations, remains willing to enter into a new cross license agreement with Ericsson

on FRAND terms, and, despite Ericsson’s accusations, continues to believe the parties should

resolve their differences consistent with their FRAND obligations. Given Ericsson’s accusations

and assertion of eight of its ETSI-declared patents in this case against Samsung, SEC now brings

this counterclaim action for infringement of eight of its own patents for which Samsung has filed

ETSI declarations in order to avoid a one-sided patent litigation and ensure the jury hears

Samsung’s side. In doing so, SEC only seeks the same form of relief on its patents as Ericsson

seeks from Samsung on its patents. Specifically, SEC alleges infringement of its U.S. Patent Nos.

8,717,905 (“’905 Patent”), 9,525,513 (“’513 Patent”), 9,794,047 (“’047 Patent”), 10,455,621

(“’621 Patent”), 10,531,496 (“’496 Patent”), 10,595,268 (“’268 Patent”), 10,771,223 (“’223

Patent”), and 10,856,325 (“’325 Patent”) (the “Counterclaim Patents”), as well as an action for

non-infringement and invalidity of the Asserted Patents (the ʼ805 patent, ʼ130 patent, ʼ239 patent,

ʼ355 patent, ʼ655 patent, ʼ600 patent, ʼ817 patent, and ʼ513 patent) pursuant to the Patent Laws of

the United States of America, 35 U.S.C. §§ 100 et seq.

                                           PARTIES

       3.      Counterclaim-Plaintiff Samsung Electronics Co., Ltd. (“SEC”) is a corporation

organized and existing under the laws of the Republic of Korea with a principal place of business

at 129 Samsung-ro, Maetan-3dong, Yeongtong-gu Suwon-si, Gyeonggi-do 16677.




                                                27
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 28 of 54 PageID #: 1625




       4.     Counterclaim-Plaintiff Samsung Electronics America, Inc. (“SEA”) is incorporated

under the laws of New York with its principal place of business at 85 Challenger Road, Ridgefield

Park, New Jersey, 07660.

       5.     Counterclaim-Plaintiff Samsung Research America, Inc. (“SRA”) is incorporated

under the laws of Delaware with its principal place of business at 665 Clyde Avenue, Mountain

View, California, 94043.

       6.     Counterclaim-Defendant Telefonaktiebolaget LM Ericsson purports to be a

corporation organized and existing under the laws of the Kingdom of Sweden, having its principal

place of business at Torshamnsgatan 21, Kista, SE-164 83, Stockholm, Sweden.

       7.     Counterclaim-Defendant Ericsson Inc. purports to be a corporation organized and

existing under the laws of the State of Delaware, having its principal place of business at 6300

Legacy Drive, Plano, Texas 75024.

                               JURISDICTION AND VENUE

       8.     This Court has jurisdiction over Counterclaim-Plaintiffs’ Declaratory Judgment

claims pursuant to 28 U.S.C. §§ 2201–2202 and subject matter jurisdiction over patent

infringement and validity pursuant to 28 U.S.C. §§ 1331 and 1338(a). Furthermore, an actual,

substantial, and continuing justiciable controversy exists between Counterclaim-Plaintiffs and

Ericsson based on Ericsson having filed an Amended Complaint against Counterclaim-Plaintiffs

alleging infringement of the Asserted Patents, with respect to which Counterclaim-Plaintiffs

require a declaration of their rights by this Court. The controversy concerns the invalidity and

non-infringement of the Asserted Patents, and Ericsson’s infringement of the Counterclaim

Patents.

       9.     The Court has personal jurisdiction over Ericsson, inter alia, because Ericsson has

submitted to the personal jurisdiction of this Court by filing the Amended Complaint.


                                               28
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 29 of 54 PageID #: 1626




       10.     Venue is proper in this District as to these Counterclaims pursuant to 28 U.S.C. §§

1391(b)-(c) and 1400(b) because, inter alia, Ericsson has submitted to the venue of this Court by

filing its Amended Complaint here. However, Counterclaim-Plaintiffs reserve the right to move

to transfer venue in the underlying action to a more convenient judicial district irrespective of the

allegations in these Counterclaims.

                                         BACKGROUND

       11.     SEC and its subsidiaries, including SEA and SRA, are world leaders in electronics,

specializing in wireless communications, semiconductors, digital appliances and media, memory,

and system integration. Originally founded in 1938, SEC has grown to become a world leader in

the design, manufacture, and marketing of a wide variety of electronic products. SEC is one of

the largest manufacturers of wireless communications devices and cellular network equipment in

the world and has long focused on the United States as a critical market for its products. SEC

established SEA and SRA to engage in activities in the United States related to certain of

Samsung’s product lines.

       12.     SEC and its subsidiaries, including SEA and SRA, have one of the largest Research

and Development budgets globally and have been instrumental in making 5G a commercial reality

by helping launch some of the first 5G networks. Samsung’s investments in innovative and top-

quality products and processes include investments in the field of wireless communications.

Samsung’s industry advancements include cutting-edge wireless communication devices like

smartphones and tablets, as well as the hardware and software that comprises the networks to

which those devices connect, including wireless 5G base stations.           Additional information

concerning Samsung can be obtained from SEC’s 2019 Annual Report.

       13.     In the United States, SEA and SRA have been involved with numerous activities

relating to the commercialization, engineering, research and development, testing, customer


                                                 29
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 30 of 54 PageID #: 1627




service, importation, sales, marketing, and distribution of wireless communication devices,

including base stations and mobile devices (including smartphones, tablets, smartwatches, and

mobile accessories) that communicate using the cellular standards, including 5G. In the last two

years, SEA has provided substantial network infrastructure equipment to U.S. carriers including

Verizon, Sprint/T-Mobile, and AT&T, and has provided tens of millions of mobile devices in the

United States. SEA has also invested and continues to invest significantly in the United States in

the above activities, including mobile research and development programs.

       14.     SEC has a patent portfolio containing thousands of standards essential patents based

on Samsung’s investments in research and development. For example, Samsung Electronics has

been    ranked     first   in   the    number     of    granted    patents    for    5G.        See

https://news.samsung.com/us/samsung-leader-patents-granted-5g-iplytics/. Samsung has offered

Ericsson licenses to its standards essential patent portfolios on FRAND terms, but Ericsson has

rejected those offers and has failed to provide a reasonable counterproposal. As a result, Ericsson

is infringing Samsung’s standards essential patents without a license.

       15.     On information and belief, Ericsson has signed contracts with cellular service

providers in the United States to install base station equipment for 5G networks. In Ericsson’s

2019 Annual Report, the company stated “Ericsson led the way in 2019, deploying 54 live 5G

networks in 44 unique markets across all major operators in the US.” Ericsson’s website lists the

company’s current public contracts with 5G providers in the United States, including AT&T,

Verizon, Sprint, T-Mobile, GCI, Rural Independent Network Alliance (RINA) Wireless, US

Cellular, and Nex-Tech Wireless. On information and belief, Ericsson’s infringing products have

been and are being imported into the United States for use in engineering, testing, and constructing

5G networks, or portions thereof, under these contracts.




                                                30
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 31 of 54 PageID #: 1628




       16.      On information and belief, Ericsson makes, uses, sells, offers for sale within the

United States, and/or imports into the United States the infringing products, including the Street

Macro 6701.        See Exhibit 1 [EXHIBIT 13 FROM -0010 ANSWER] (exemplary product

overview). For example, in 2019, Ericsson applied for FCC certification for its Street Macro radio,

a base station radio used in 5G networks. See Exhibit 2 [EXHIBIT 14 FROM -0010 ANSWER]

(exemplary test report). Additional exemplary accused products include but are not limited to the

Air 6468 and Base Band 6630—which on information and belief contain the same modem chip—

as well as the Air 1281, Air 5121, Air 5331, Base Band 5216, Base Band 6648, and Multi-Standard

Digital Unit 41.

       17.      On information and belief, Ericsson makes, uses, sells, offers for sale within the

United States, and/or imports into the United States the infringing products, including products

that Ericsson represents support “4G, “5G,” and/or “LTE” connectivity.                  See, e.g.,

https://www.ericsson.com/en/5g,                      https://www.ericsson.com/en/5g/what-is-5g?,

https://www.ericsson.com/en/portfolio/networks/ericsson-radio-system/radio-system-

software/lte-radio-access-network. Additional exemplary accused products include but are not

limited to Ericsson gNBs implementing the 5G 3GPP standards and Ericsson eNBs implementing

the LTE 3GPP standards. Ericsson’s above-listed products (“Accused Products”) infringe each of

the Counterclaim Patents based on at least their practice of 4G standards, including the 4G LTE

3GPP standard, and/or their practice of the 5G standards, including 5G NR 3GPP standard. The

application of which Accused Product infringe each Counterclaim Patent is detailed in the attached

claim charts.




                                                31
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 32 of 54 PageID #: 1629




       18.     Samsung acknowledges that damages sought for infringement of Samsung SEPs

are, similar to damages for alleged infringement of Ericsson SEPs, subject to FRAND

commitments.

       19.     The allegations provided are exemplary and without prejudice to SEC’s

infringement contentions provided pursuant to the Court’s scheduling order and Local Rules.

SEC’s claim construction contentions regarding the meaning and scope of the claim terms will be

provided under the Court’s scheduling order and Local Rules. SEC’s analysis should not be taken

as an admission that the preamble of each of the claims is limiting, and SEC reserves the right to

argue that the preamble is not limiting for any of the claims. While publicly available information

is discussed and/or cited, SEC may rely on other forms of evidence to show infringement.

                          FIRST COUNTERCLAIM
               (DECLARATORY JUDGMENT OF NON-INFRINGEMENT)

       20.     Samsung repeats and incorporates by reference paragraphs 1 through 19 above as

though fully set forth herein.

       21.     Samsung has not directly or indirectly infringed, contributed to or induced

infringement of any valid or enforceable claim of the Asserted Patents and has not otherwise

committed any acts in violation of 35 U.S.C. § 271.

       22.     An actual controversy exists between Samsung and Ericsson based on Ericsson

having filed its Amended Complaint against Samsung alleging infringement of the Asserted

Patents.

       23.     Samsung has been injured and damaged by Ericsson filing its Amended Complaint

alleging Samsung infringes patents that Samsung does not infringe.




                                                32
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 33 of 54 PageID #: 1630




          24.   Samsung therefore seeks a declaration that it has not infringed, and does not

infringe, literally or under the doctrine of equivalents, directly or indirectly, any valid and

enforceable claim of the Asserted Patents.

                            SECOND COUNTERCLAIM
                     (DECLARATORY JUDGMENT OF INVALIDITY)

          25.   Samsung repeats and incorporates by reference paragraphs 1 through 24 above as

though fully set forth herein.

          26.   One or more of the claims of the Asserted Patents are invalid for failing to meet the

conditions for patentability as set forth in 35 U.S.C. § 1 et seq., including, but not limited to §§

100, 101, 102, 103, and 112.

          27.   An actual controversy exists between Samsung and Ericsson based on Ericsson

having filed its Amended Complaint against Samsung alleging infringement of the Asserted

Patents.

          28.   Samsung has been injured and damaged by Ericsson filing its Amended Complaint

asserting invalid patents.

          29.   Samsung therefore seek a declaration that one or more of the claims of the Asserted

Patents are invalid for failing to meet the conditions for patentability as set forth in 35 U.S.C. § 1

et seq.

                              THIRD COUNTERCLAIM
                     (INFRINGEMENT OF U.S. PATENT NO. 8,717,905)

          30.   Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 29 above as though fully set forth herein.

          31.   U.S. Patent No. 8,717,905 (“’905 patent”) is entitled “Apparatus and Method for

Adaptive Channel Quality Feedback in a Multicarrier Wireless Network” and issued May 6, 2014.

A copy of the ’905 Patent is attached hereto as Exhibit 3.


                                                 33
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 34 of 54 PageID #: 1631




       32.      SEC is the owner of all rights, title, and interest in and to the ’905 Patent and is

entitled to sue for past and future infringement.

       33.      Ericsson received actual notice of the ’905 Patent at least through the filing of this

Counterclaim.

       34.      Ericsson has directly infringed the ’905 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States LTE and 5G wireless

communications equipment that practice one or more claims of the ’905 Patent, examples of which

are LTE and 5G compliant Ericsson base stations and Ericsson Radio System products, as well as

but not limited to the other exemplary Accused Products listed above in Paragraphs 16 and 17. As

shown in the claim chart attached as Exhibit 4, such infringing products practice at least one claim

of the ’905 Patent.

       35.      Ericsson indirectly infringes the ’905 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including LTE and 5G network service providers who deploy infringing

products in their LTE and 5G networks, to commit direct infringement of one or more claims of

the ’905 Patent. Service providers who deploy and make routine use of the infringing products in

their LTE and 5G networks directly infringe the ’905 Patent.

       36.      Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their LTE and 5G

networks to perform acts intended by Ericsson to cause direct infringement of the ’905 Patent.

       37.      Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of

this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’905 Patent and that its own acts induce such infringement.




                                                    34
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 35 of 54 PageID #: 1632




       38.     Ericsson also indirectly infringes the ’905 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’905 Patent by others, including LTE

and 5G network service providers who deploy the infringing products in their LTE and 5G

networks.

       39.     Ericsson’s affirmative acts of selling infringing LTE and 5G products and providing

those products to service providers contribute to the infringement of the ’905 Patent. The infringing

products are specially made or adapted for use in infringement of the ’905 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       40.     Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’905 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       41.     Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’905 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       42.     Ericsson’s continued infringement of the ’905 Patent has damaged and will

continue to damage SEC.

                             FOURTH COUNTERCLAIM
                     (INFRINGEMENT OF U.S. PATENT NO. 9,525,513)

       43.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 42 above as though fully set forth herein.




                                                  35
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 36 of 54 PageID #: 1633




       44.      U.S. Patent No. 9,525,513 (“’513 patent”) is entitled “Methods and Apparatus to

Improve Performance and Enable Fast Decoding of Transmissions with Multiple Code Blocks”

and issued December 20, 2016. A copy of the ’513 Patent is attached hereto as Exhibit 5.

       45.      SEC is the owner of all rights, title, and interest in and to the ’513 Patent and is

entitled to sue for past and future infringement.

       46.      Ericsson received actual notice of the ’513 Patent at least through the filing of this

Counterclaim.

       47.      Ericsson has directly infringed the ’513 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’513 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 6, such infringing products practice at least one claim of the ’513 Patent.

       48.      Ericsson indirectly infringes the ’513 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’513 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’513 Patent.

       49.      Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’513 Patent.

       50.      Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of




                                                    36
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 37 of 54 PageID #: 1634




this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’513 Patent and that its own acts induce such infringement.

       51.     Ericsson also indirectly infringes the ’513 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’513 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       52.     Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’513 Patent. The infringing

products are specially made or adapted for use in infringement of the ’513 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       53.     Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’513 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       54.     Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’513 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       55.     Ericsson’s continued infringement of the ’513 Patent has damaged and will

continue to damage SEC.

                              FIFTH COUNTERCLAIM
                     (INFRINGEMENT OF U.S. PATENT NO. 9,794,047)

       56.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 55 above as though fully set forth herein.




                                                  37
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 38 of 54 PageID #: 1635




       57.      U.S. Patent No. 9,794,047 (“’047 patent”) is entitled “Method and Apparatus for

Configuring Aggregate Maximum Bit Rate” and issued October 17, 2017. A copy of the ’047

Patent is attached hereto as Exhibit 7.

       58.      SEC is the owner of all rights, title, and interest in and to the ’047 Patent and is

entitled to sue for past and future infringement.

       59.      Ericsson received actual notice of the ’047 Patent at least through the filing of this

Counterclaim.

       60.      Ericsson has directly infringed the ’047 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’047 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 8, such infringing products practice at least one claim of the ’047 Patent.

       61.      Ericsson indirectly infringes the ’047 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’047 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’047 Patent.

       62.      Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’047 Patent.

       63.      Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of




                                                    38
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 39 of 54 PageID #: 1636




this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’047 Patent and that its own acts induce such infringement.

       64.     Ericsson also indirectly infringes the ’047 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’047 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       65.     Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’047 Patent. The infringing

products are specially made or adapted for use in infringement of the ’047 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       66.     Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’047 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       67.     Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’047 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       68.     Ericsson’s continued infringement of the ’047 Patent has damaged and will

continue to damage SEC.

                             SIXTH COUNTERCLAIM
                    (INFRINGEMENT OF U.S. PATENT NO. 10,455,621)

       69.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 68 above as though fully set forth herein.




                                                  39
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 40 of 54 PageID #: 1637




       70.      U.S. Patent No. 10,455,621 (“’621 patent”) is entitled “Apparatus and Method for

Signaling System Information” and issued October 22, 2019. A copy of the ’621 Patent is attached

hereto as Exhibit 9.

       71.      SEC is the owner of all rights, title, and interest in and to the ’621 Patent and is

entitled to sue for past and future infringement.

       72.      Ericsson received actual notice of the ’621 Patent at least through the filing of this

Counterclaim.

       73.      Ericsson has directly infringed the ’621 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’621 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 10, such infringing products practice at least one claim of the ’621 Patent.

       74.      Ericsson indirectly infringes the ’621 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’621 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’621 Patent.

       75.      Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’621 Patent.

       76.      Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of




                                                    40
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 41 of 54 PageID #: 1638




this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’621 Patent and that its own acts induce such infringement.

       77.     Ericsson also indirectly infringes the ’621 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’621 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       78.     Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’621 Patent. The infringing

products are specially made or adapted for use in infringement of the ’621 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       79.     Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’621 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       80.     Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’621 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       81.     Ericsson’s continued infringement of the ’621 Patent has damaged and will

continue to damage SEC.

                            SEVENTH COUNTERCLAIM
                    (INFRINGEMENT OF U.S. PATENT NO. 10,531,496)

       82.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 81 above as though fully set forth herein.




                                                  41
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 42 of 54 PageID #: 1639




       83.      U.S. Patent No. 10,531,496 (“’496 patent”) is entitled “Apparatus and Method for

Signaling System Information” and issued January 7, 2020. A copy of the ’496 Patent is attached

hereto as Exhibit 11.

       84.      SEC is the owner of all rights, title, and interest in and to the ’496 Patent and is

entitled to sue for past and future infringement.

       85.      Ericsson received actual notice of the ’496 Patent at least through the filing of this

Counterclaim.

       86.      Ericsson has directly infringed the ’496 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’496 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 12, such infringing products practice at least one claim of the ’496 Patent.

       87.      Ericsson indirectly infringes the ’496 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’496 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’496 Patent.

       88.      Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’496 Patent.

       89.      Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of




                                                    42
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 43 of 54 PageID #: 1640




this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’496 Patent and that its own acts induce such infringement.

       90.     Ericsson also indirectly infringes the ’496 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’496 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       91.     Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’496 Patent. The infringing

products are specially made or adapted for use in infringement of the ’496 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       92.     Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’496 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       93.     Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’496 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       94.     Ericsson’s continued infringement of the ’496 Patent has damaged and will

continue to damage SEC.

                             EIGHTH COUNTERCLAIM
                    (INFRINGEMENT OF U.S. PATENT NO. 10,595,268)

       95.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 94 above as though fully set forth herein.




                                                  43
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 44 of 54 PageID #: 1641




       96.      U.S. Patent No. 10,595,268 (“’268 patent”) is entitled “Network Slice-Available

Area Information Acquisition Method” and issued March 17, 2020. A copy of the ’268 Patent is

attached hereto as Exhibit 13.

       97.      SEC is the owner of all rights, title, and interest in and to the ’268 Patent and is

entitled to sue for past and future infringement.

       98.      Ericsson received actual notice of the ’268 Patent at least through the filing of this

Counterclaim.

       99.      Ericsson has directly infringed the ’268 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’268 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 14, such infringing products practice at least one claim of the ’268 Patent.

       100.     Ericsson indirectly infringes the ’268 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’268 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’268 Patent.

       101.     Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’268 Patent.

       102.     Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of




                                                    44
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 45 of 54 PageID #: 1642




this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’268 Patent and that its own acts induce such infringement.

       103.    Ericsson also indirectly infringes the ’268 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’268 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       104.    Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’268 Patent. The infringing

products are specially made or adapted for use in infringement of the ’268 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       105.    Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’268 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       106.    Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’268 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       107.    Ericsson’s continued infringement of the ’268 Patent has damaged and will

continue to damage SEC.

                             NINTH COUNTERCLAIM
                    (INFRINGEMENT OF U.S. PATENT NO. 10,771,223)

       108.    Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 107 above as though fully set forth herein.




                                                  45
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 46 of 54 PageID #: 1643




       109.     U.S. Patent No. 10,771,223 (“’223 patent”) is entitled “Method and Apparatus for

Allocating and Signaling ACK/NACK Resources in a Wireless Communication System” and

issued September 8, 2020. A copy of the ’223 Patent is attached hereto as Exhibit 15.

       110.     SEC is the owner of all rights, title, and interest in and to the ’223 Patent and is

entitled to sue for past and future infringement.

       111.     Ericsson received actual notice of the ’223 Patent at least through the filing of this

Counterclaim.

       112.     Ericsson has directly infringed the ’223 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States LTE and 5G wireless

communications equipment that practice one or more claims of the ’223 Patent, examples of which

are LTE and 5G compliant Ericsson base stations and Ericsson Radio System products, as well as

but not limited to the other exemplary Accused Products listed above in Paragraphs 16 and 17. As

shown in the claim chart attached as Exhibit 16, such infringing products practice at least one claim

of the ’223 Patent.

       113.     Ericsson indirectly infringes the ’223 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including LTE and 5G network service providers who deploy infringing

products in their LTE and 5G networks, to commit direct infringement of one or more claims of

the ’223 Patent. Service providers who deploy and make routine use of the infringing products in

their LTE and 5G networks directly infringe the ’223 Patent.

       114.     Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their LTE and 5G

networks to perform acts intended by Ericsson to cause direct infringement of the ’223 Patent.




                                                    46
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 47 of 54 PageID #: 1644




       115.    Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of

this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’223 Patent and that its own acts induce such infringement.

       116.    Ericsson also indirectly infringes the ’223 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’223 Patent by others, including LTE

and 5G network service providers who deploy the infringing products in their LTE and 5G

networks.

       117.    Ericsson’s affirmative acts of selling infringing LTE and 5G products and providing

those products to service providers contribute to the infringement of the ’223 Patent. The infringing

products are specially made or adapted for use in infringement of the ’223 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       118.    Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’223 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       119.    Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’223 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.

       120.    Ericsson’s continued infringement of the ’223 Patent has damaged and will

continue to damage SEC.

                                   TENTH COUNTERCLAIM




                                                  47
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 48 of 54 PageID #: 1645




                    (INFRINGEMENT OF U.S. PATENT NO. 10,856,325)

       121.     Counterclaim-Plaintiff SEC repeats and incorporates by reference paragraphs 1

through 120 above as though fully set forth herein.

       122.     U.S. Patent No. 10,856,325 (“’325 patent”) is entitled “System Access Method and

Apparatus of a Narrowband Terminal in a Wireless Communication System Supporting Wideband

and Narrowband Terminals” and issued December 1, 2020. A copy of the ’325 Patent is attached

hereto as Exhibit 17.

       123.     SEC is the owner of all rights, title, and interest in and to the ’325 Patent and is

entitled to sue for past and future infringement.

       124.     Ericsson received actual notice of the ’325 Patent at least through the filing of this

Counterclaim.

       125.     Ericsson has directly infringed the ’325 Patent by making, using, selling, offering

for sale in the United States, and/or importing into the United States 5G wireless communications

equipment that practice one or more claims of the ’325 Patent, examples of which are 5G compliant

Ericsson base stations and Ericsson Radio System products, as well as but not limited to the other

exemplary Accused Products listed above in Paragraphs 16 and 17. As shown in the claim chart

attached as Exhibit 18, such infringing products practice at least one claim of the ’325 Patent.

       126.     Ericsson indirectly infringes the ’325 Patent as provided by 35 U.S.C. § 271(b) by

actively inducing others, including 5G network service providers who deploy infringing products

in their 5G networks, to commit direct infringement of one or more claims of the ’325 Patent.

Service providers who deploy and make routine use of the infringing products in their 5G networks

directly infringe the ’325 Patent.




                                                    48
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 49 of 54 PageID #: 1646




       127.    Ericsson’s affirmative acts of providing at least manuals, training, guides, and/or

demonstrations induces service providers who deploy the infringing products in their 5G networks

to perform acts intended by Ericsson to cause direct infringement of the ’325 Patent.

       128.    Ericsson performed the acts that constitute inducement with knowledge or at least

willful blindness that the induced acts would constitute infringement. At least through the filing of

this Counterclaim, Ericsson has received actual notice that service providers directly infringe the

’325 Patent and that its own acts induce such infringement.

       129.    Ericsson also indirectly infringes the ’325 Patent as provided by 35 U.S.C. § 271(c)

by contributing to infringement of one or more claims of the ’325 Patent by others, including 5G

network service providers who deploy the infringing products in their 5G networks.

       130.    Ericsson’s affirmative acts of selling infringing 5G products and providing those

products to service providers contribute to the infringement of the ’325 Patent. The infringing

products are specially made or adapted for use in infringement of the ’325 Patent and are not staple

articles of commerce suitable for substantial noninfringing use.

       131.    Ericsson contributed to the infringement of others with knowledge or at least willful

blindness that the infringing products are specially made or adapted for use in an infringement of

the ’325 Patent and are not staple articles of commerce suitable for substantial noninfringing use.

At least through the filing of this Counterclaim, Ericsson has received actual notice that its acts

constitute contributory infringement.

       132.    Ericsson’s infringement has been and continues to be willful and in reckless

disregard for the ’325 Patent, without any reasonable basis for believing that it had a right to engage

in the infringing conduct.




                                                  49
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 50 of 54 PageID #: 1647




       133.    Ericsson’s continued infringement of the ’325 Patent has damaged and will

continue to damage SEC.

                       RESERVATION OF RIGHTS TO ASSERT
                    ADDITIONAL DEFENSES OR COUNTERCLAIMS

       Samsung reserves the right to supplement its Counterclaims. Samsung has not knowingly

or intentionally waived any counterclaims, and reserves the right to assert and rely upon other

counterclaims, including any counterclaims that may become available or apparent throughout the

course of this action. Samsung continues to investigate this matter and reserve the right to amend

or seek to amend its Counterclaims.

                                      EXCEPTIONAL CASE

       This case is an exceptional case entitling Samsung to an award of its reasonable attorneys’

fees incurred in connection with this action pursuant to 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Samsung respectfully prays for the following relief:

       A.      Judgment against Ericsson dismissing Counts VI through XII of the Amended

Complaint and denying with prejudice all relief requested in Ericsson’s Amended Complaint and

its prayer therein with respect to said Counts;

       B.      Judgement that Samsung does not infringe the Asserted Patents;

       C.      Judgment that the Asserted Patents are invalid.

       D.      For entry of judgment and declaration by this Court against Ericsson and in favor

of SEC in all respects as to counterclaims three through ten, including that:

               1.      The Counterclaim Patents are valid and enforceable;




                                                  50
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 51 of 54 PageID #: 1648




               2.     Ericsson has and continues to directly infringe and/or indirectly infringe, by

                      way of inducement and/or contributory infringement, the Counterclaim

                      Patents;

               3.     Ericsson’s infringement of the Counterclaim Patents was willful and that

                      Ericsson’s continued infringement of the Counterclaim Patents is willful;

       E.      For damages arising from Ericsson’s infringement of the Counterclaim Patents,

together with pre-judgment and post-judgment interest, and that such damages be trebled as

provided by 35 U.S.C. § 284;

       F.      An order declaring that Samsung is the prevailing party and that this is an

exceptional case, awarding Samsung its costs, expenses, disbursements, and reasonable attorney

fees under 35 U.S.C. § 285 and all other applicable statutes, rules, and common law; and

       G.      Judgement awarding Samsung such other and further relief as this Court may deem

just and proper.




                                                51
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 52 of 54 PageID #: 1649




Date: March 11, 2021                  Respectfully submitted,
                                      /s/ Melissa R. Smith
                                      Melissa Richards Smith
                                      State Bar No. 24001351
                                      melissa@gillamsmithlaw.com
                                      GILLAM & SMITH, LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257

                                      Gregory S. Arovas, P.C.
                                      greg.arovas@kirkland.com
                                      KIRKLAND & ELLIS LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone: (212) 446-4800
                                      Facsimile: (212) 446-4900

                                      Edward C. Donovan, P.C.
                                      edward.donovan@kirkland.com
                                      F. Christopher Mizzo, P.C.
                                      chris.mizzo@kirkland.com
                                      KIRKLAND & ELLIS LLP
                                      1301 Pennsylvania Avenue N.W.
                                      Washington, D.C. 20004
                                      Telephone: (202) 389-5000
                                      Facsimile: (202) 389-5200

                                      David Rokach, P.C.
                                      david.rokach@kirkland.com
                                      KIRKLAND & ELLIS LLP
                                      300 North LaSalle
                                      Chicago, IL 60645
                                      Telephone: (312) 862-2000
                                      Facsimile: (202) 862-2200

                                      Ruffin B. Cordell
                                      TX Bar No. 04820550
                                      cordell@fr.com
                                      Michael J. McKeon
                                      D.C. Bar No. 459780
                                      mckeon@fr.com
                                      Lauren A. Degnan
                                      D.C. Bar No. 452421
                                      LAD@fr.com


                                      52
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 53 of 54 PageID #: 1650




                                      Andrew R. Kopsidas
                                      D.C. Bar No. 476237
                                      ARK@fr.com
                                      FISH & RICHARDSON P.C.
                                      1000 Maine Avenue SW, Suite 1000
                                      Washington, DC 20024
                                      Telephone: (202) 783-5070
                                      Facsimile: (202) 783-2331

                                      Kevin Su
                                      MA Bar No. 663726
                                      su@fr.com
                                      FISH & RICHARDSON P.C.
                                      One Marina Park Drive
                                      Boston, MA 02210-1878
                                      Telephone: (617) 542-5070
                                      Facsimile: (617) 542-8906

                                      Francis J. Albert
                                      CA Bar No. 247741
                                      albert@fr.com
                                      FISH & RICHARDSON P.C.
                                      12860 El Camino Real, Ste. 400
                                      San Diego, CA 92130
                                      Telephone: (858) 678-5070
                                      Facsimile: (858) 378-5099

                                      Thomas H. Reger, II
                                      TX Bar No. 24032992
                                      reger@fr.com
                                      FISH & RICHARDSON P.C.
                                      1717 Main Street, Suite 5000
                                      Dallas, TX 75201
                                      Telephone: (214) 747-5070
                                      Facsimile: (214) 747-2091

                                      Tony Nguyen
                                      TX Bar No. 24083565
                                      nguyen@fr.com
                                      FISH & RICHARDSON P.C.
                                      1221 McKinney Street, Ste. 2800
                                      Houston, TX 77010
                                      Telephone: (713) 654-5300
                                      Facsimile: (713) 652-0109

                                      Attorneys for Samsung Defendants


                                      53
Case 2:20-cv-00380-JRG Document 68 Filed 03/11/21 Page 54 of 54 PageID #: 1651




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on March 11, 2021 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                               /s/ Melissa R. Smith




                                              54
